PER Cukxam.
There was evidence sufficient to support the jury’s answer to each of the issues submitted. Hence, the motions for judgment of nonsuit were properly overruled.
*236The charge of the trial court was not included in the record on appeal and is presumed to be correct. Hatcher v. Clayton, 242 N.C. 450, 88 S.E. 2d 104.
Each of appellant’s assignments of error has been carefully considered. None shows prejudicial error or requires particular discussion. Hence, the verdict and judgment will not be disturbed.
No error.